DETAILED ACTION
Election/Restrictions
Claims 1-3 and 6-21 are allowable. The restriction requirement,  as set forth in the Office action mailed on 3/5/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species II and III are withdrawn.  Claims 15-17 and 19, directed to Species I and III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 2/9/2021.


Claim 15. (Rejoined) The endoscope system according to claim 2, further comprising: an observation condition determination unit that determines an observation condition by using one or more of the plural-color images, wherein the exposure amount control portion selects an image to be used for the control of the exposure amount from among the plural-color images by using the observation condition.

Claim 16. (Rejoined) The endoscope system according to claim 15, wherein the observation condition determination unit determines an observation distance as the observation condition.

Claim 17. (Rejoined) The endoscope system according to claim 15, wherein the observation condition determination unit determines an observation part as the observation condition.

Claim 19. (Rejoined) The endoscope system according to claim 17, further comprising: a light source control unit that controls an amount, a wavelength range, or an optical spectrum of the illumination light emitted from the light source unit, wherein the exposure amount control portion calculates the exposure amount in a case where the image acquisition unit obtains the plural-color images, by using some-color images of the plural-color images, outputs the calculated exposure amount to the light source control unit, and controls the exposure amount, and wherein the region detection unit detects a region excluding a portion reducing the accuracy of exposure amount control from the plural-color images as the region to be used for the control of the exposure amount.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
wherein the exposure amount control portion controls the exposure amount by using a color image in which a change of a pixel value is smallest in a case where an angle of view is changed among the plural-color images.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486